Citation Nr: 1739006	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left ankle disability.

2. Entitlement to service connection for a left ankle disability.

3.  . Entitlement to service connection for right elbow disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected right ankle disability.
. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1993 to September 2001 to November 2001 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to service connection for a left ankle, right elbow, and left shoulder condition and entitlement to a higher initial rating for a right ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2001 rating decision denied service connection for a left ankle disability; the Veteran did not perfect an appeal.

2.  Evidence submitted since the September 2001 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's left ankle claim, and therefore raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The September 2001 rating decision which denied service connection for a left ankle condition is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the September 2001 rating decision and the claim of entitlement to service connection for a left ankle condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his new and material evidence claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. New and Material Evidence Petition

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the September 2001 left ankle decision became final because the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the time of the September 2001 rating decision the Veteran completed an additional period of active duty and submitted a November 2009 lay statement explaining that the he had reinjured (sprained) both his ankles during his second period of active duty service.  Moreover, the Veteran's relevant post-service treatment records reveal that he was diagnosed with mild left ankle arthritis in April 2010 as well as collateral ligament sprain, which are new diagnoses.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for a left ankle condition is warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).
ORDER

The petition to reopen the claim of entitlement to service connection for a left ankle condition is granted.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

I. Service Connection Claims

Addressing the Veteran's service connection claims, the Veteran was provided VA examinations and etiology opinions in May 2015.  For all three etiology opinions the examiner stated that the Veteran's current right elbow, left shoulder, and left ankle conditions were either not the same condition that occurred during service or were not "likely" the same condition that occurred during service.  For all three conditions the examiner observed that the Veteran did not seek treatment for his conditions until five years after separation from his second period of active duty service.  

A. Left Ankle Condition

Addressing the Veteran's left ankle condition, the examiner noted that there was no "documented" evidence of continued sprains, despite lay evidence of continued sprains that is not inconsistent with what the Veteran reported in his service treatment records or at his previous August 2001 VA examination.  Additionally, for the Veteran's right ankle condition, the same examiner provided a positive etiology opinion that was in part based on the Veteran's repeated reinjury of his right ankle.  In contrast, the examiner's negative etiology opinion was predicated on the degenerative nature of the Veteran's arthritis, which does not address the Veteran's collateral ligament diagnosis, and the fact that the Veteran's service treatment records document only one instance of treatment for a left ankle sprain; the examiner did not acknowledge a 1994 service treatment record in which the Veteran reported several previous sprains of both ankles.  As such, remand is required for procurement of a supplemental opinion that addresses these treatment records and the Veteran's lay testimony of repeatedly spraining his left ankle.

B. Right Elbow Condition

As for the Veteran's right elbow condition, the May 2015 VA examiner acknowledged the Veteran's diagnosis of olecranon bursitis, rendered during the Veteran's active duty service in 2003; no other right elbow diagnoses were noted.  Current VA treatment records contain April 2010 X-ray documentation of a small posterior olecranon spur in the right elbow, but the only diagnosis noted is arthralgia.  However, the Veteran's treating rheumatologist expressed some uncertainty about whether the olecranon spur was the actual cause of the Veteran's right elbow pain and whether the olecranon spur itself was related to the Veteran's 2003 active duty right elbow injury.  The Veteran's rheumatologist did however acknowledge that the spur "could reflect a genetic predisposition for calcification of the enthesis or secondary to acute or micro-trauma." Aside from noting that the Veteran did not report right elbow issues to VA prior to 2010, the May 2015 VA examiner noted only that the Veteran had not had any continued episodes of olecranon bursitis traumatic or otherwise.  Thus, it is unclear whether the Veteran has a current right elbow disability, whether his current olecranon spur is related to his in-service injury, and whether the olecranon spur is causing his current symptoms.  As such, remand for another VA examination is warranted.

C. Left Shoulder Condition

Finally, addressing the Veteran's left shoulder condition, the May 2015 VA examiner confirmed the Veteran's May 2010 diagnosis of left shoulder subacromial impingement syndrome.  The Veteran's May 2010 treating rheumatologist indicated that he was unable to speculate if the Veteran's current left shoulder condition is related to the "pop" he felt during active duty service in 2004, and explained that the Veteran's left shoulder impingement was not an "injury" so much as a "deconditioning" condition.  

Reviewing the Veteran's May 2015 examination report, the VA examiner did not explain why the Veteran's current left shoulder condition is not the same as the condition or symptoms he exhibited during active duty service other than to note that the Veteran reported a history of shoulder symptoms prior to separation in 2005, and that his VA treatment records did not document continued complaints until 2010.  As such, remand of this claim is required for provision of a supplemental opinion that addresses the Veteran's lay contentions and relevant treatment history.  

I. Increased Rating Claim

As for the Veteran's for a higher initial rating for his right ankle condition, the Board notes that while the Veteran was recently provided a VA examination in March 2016, the examiner did not specify whether passive or active range of motion testing, or weight-bearing or non-weight bearing testing was completed.  This fact is notable because recently the United States Court of Appeals for Veterans Claims (the Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Pertinently, 38 C.F.R. § 4.59, which addresses musculoskeletal claims manifested by painful motion, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Although in this case, testing of the Veteran's opposite right ankle joint is not required because it is damaged, active, passive, weight-bearing, and non-weight-bearing range of motion testing must be completed, or an explanation as to why such testing was not completed must be provided.  Accordingly, remand of this claim is necessary for provision of a Correia compliant VA examination.  

Finally, at the Veteran's October 2016 Board hearing, the Veteran reported that in the preceding few months he had begun treatment for his left ankle condition with a physician outside of VA, to which VA may have referred him. The Veteran indicated that the examiner had completed range of motion testing.  As such, on remand the Veteran should be provided an opportunity to submit these treatment records or submit a release authorization to VA to procure them on his behalf.  Additionally, as the above mentioned claims are being remanded for development, any outstanding VA treatment records relevant to those claims should also be collected.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his left ankle disability.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After any outstanding treatment records have been procured, provide the Veteran's claims file to an appropriate medical professional for a supplemental opinion addressing the Veteran's left ankle condition.  

a. If the examiner deems that a new examination is necessary, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should review the Veteran's October 2016 Board hearing testimony, the Veteran's 1994 service treatment record in which he indicates he has sprained each ankle multiple times, and the findings of the May 2015 VA examiner with regard to multiple sprains of the Veteran's right ankle.  Then, with regard to both the Veteran's collateral ligament damage and his arthritis, the examiner should provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's left ankle condition: (1) began during active service; (2) is related to any in-service event or injury; (3) or, for arthritis only, manifested within one year of active duty service. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Provide the Veteran's claims file to an appropriate medical professional for a supplemental opinion addressing the Veteran's left shoulder condition.  

a. If an examination is deemed necessary by the examiner, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should review the Veteran's October 2016 Board hearing testimony and his post-service treatment records to include his May 2010 VA rheumatology records.  Then the examiner should provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's left shoulder condition: (1) began during active service; or (2) is related to any in-service event or injury to include feeling a "pop" sensation in his shoulder followed by pain in performance of his duties in 2004 and 2005.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician for his right elbow disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should review the Veteran's October 2016 Board hearing testimony and his post-service treatment records to include his May 2010 VA rheumatology records.  Then the examiner should provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran has a current right elbow condition or residuals of a right elbow condition that: (1) began during active service; or (2) is related to any in-service event or injury.  The examiner should specifically comment on the April 2010 X-ray results indicating an olecranon bone spur, and the May 2010 rheumatology findings.  

6. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his service-connected right ankle disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's right ankle disability, and its impact on his daily activities and ability to work.  The examiner should test the range of motion of the right ankle during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so (i.e. safety, practicality etc.).

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


